AO 245B (Rev. 05/15/2018) Judg1nent in a Critninal Petty Case (Modified)



                                     UNITED STATES DISTRICT COU
                                                SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America
                                 v.

                         Daniel Lopez-Perez                                   Case Number: 3:19-mj-20145-LL

                                                                             Jason T. Conforti
                                                                              Defendant's Attorney


REGISTRATION NO. 82263298

THE DEFENDANT:
 ISi pleaded guilty to count(s) 1 of Complaint
                                            ~~~~~~~~~~~~~~~~~~~~~~~~~~~~-




 D was found guilty to count( s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                   Count Nnmber(s)
8:1325(a)(2)                       ILLEGAL ENTRY (Misdemeanor)                                         1


  D The defendant has been found not guilty on count(s)                    ~~~~~~~~~~~~~~~~~~~




  D Count( s)       ~~~~~~~~~~~~~~~~~~
                                                                               dismissed on the motion of the United States.


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

  ISi Assessment: $10 WAIVED          ISi Fine: WAIVED
  ISi Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
  D Court recommends defendant be deported/removed with relative,                     charged in case _ _ .

      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                            Monday, January 14, 2019
                                                                            Date of Imposition of Sentence



                                                                            HihncRot::cocK
                                                                            UNITED STATES MAGISTRATE JUDGE

                                                                                                             3:19-mj-20145-LL
